DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 32-36, 38, 41, 48-50, 52-54, 57-60,  in the reply filed on 1 September 2022 is acknowledged.
	Examiner telephoned applicant’s attorney Peter Butch on 30 November 2022 and applicant agreed to group claim 61 with Group IV (methods for preparing molded material), where Group III was erroneously grouped in Group III (molded material and article). 
The Office notes that claims 32-36, 38, 41, and 48-50 have been amended to recite the molded material and depend from claim 52 and these will be examined with Group III. The Office notes that claims 37, 39, 40, and 42-47 depend from some of these claims; however, since they are all directed to the liquid composition (Group I), they will be withdrawn from consideration. Claims 29-31, 37, 39, 40, 42-47, 51, 55, 56, 61, and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 1 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 32-36, 38, 41, 44, 48-50, 52-54, and 57-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 52 recites “graphite-like particles.” It is unclear by what standard or metric that particles may be considered “graphite-like”, and the specification does not provide definition for such term. As such, apart from the examples of the specification, one of ordinary skill in the art could not determine what particles qualify as “graphite-like.” This is not applied to claims 36 and 38, which recite specific particle types.
	As to claims 36 and 38, these claims recited hexagonal boron nitride or graphite as the filler, and recite a “thermal conductivity thereof”. It is unclear whether the thermal conductivity refers to the filler itself, the powder, or the molded material. Furthermore, if it is applicable to the filler, it is unclear whether the thermal conductivity is in plane or through-plane direction, which as acknowledged by applicant, are two very different quantities (see applicant’s specification, para. 0126).
	Claim 49 recites “the time of cast molding or potting”. There is insufficient antecedent basis for this claim, as claim 52 does not specifically discuss cast molding or potting. As such, it is unclear whether these specific methods are required.
	Claim 60 recites “the two layers”. There is insufficient antecedent basis for this claim, as no layers are discussed in claim 57.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 32-36, 38, 41, 44, 49, 50, 52-54, 57, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-055257 A (“Kinoshita”) in view of US 2015/0259589 (“Takagi”) as evidenced by US 2013/0101763 (“Dean”) and US 2009/0184283 (“Chung”).
	As to claims 52, 32, 41, 44, and 57, Kinoshita teaches preparing an thermal conductive polymer composite, by grinding (pulverizing) particles such as boron nitride, which are among the examples of graphite like particles in applicant’s specification, and thus presumed to be graphite like particles, with thermoplastic resin (see example 6, grinding PCTP30 boron nitride with polycarbonate . Kinoshita teaches that the method fixes the polymer to the surface of the particles (translation, 3rd page). As such, while Kinoshita does not state that the particles are delaminated while maintaining average planar particle size, it is presumed to do so, being the same method of ball milling as used by applicant. Furthermore, Kinoshita prefers a method of not crushing particles (translation, p. ).  Example 6 uses 4.8 parts of dry (therefore particulate, see also p. 2, describing grinding organic polymer particles with inorganic particles) thermoplastic polycarbonate and 15 parts of boron nitride, or approximately 25 parts of organic polymer and approximately 75 parts of graphite like particles. 
	Kinoshita teaches that a composite can be formed by mixing the formed composite material with a thermoplastic material, a thermosetting resin and curing agent as required by claims 52, 32, 41, and 44. While Kinoshita does not state that the thermosetting resin is liquid, thus a liquid reactive medium, this is construed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since Kinoshita suggests the ultimate product of a molded material, it is presumed that the end product is the same whether the medium in which the polymer/graphite like material composite is mixed is solid or liquid. Kinoshita teaches molding at a temperature at or above the melting temperature of the thermoplastic (see, e.g., examples 8 and 9, teaching press molding at melting temperatures). While Kinoshita does not teach molding pressure, Takagi teaches molding similar filled compositions at pressures of 5 to 1000 psi (Takagi, abstract), and as such, the use of pressures, including those in the recited range, is an obvious modification. 
Since Kinoshita suggests a thermosetting resin and curing agent, and the use of molding at high temperatures, it is presumed that the thermosetting resin is crosslinked under the same temperature conditions, being a thermosetting resin. Kinoshita does not state cooling and solidifying, but teaches a molded article, thus a slid body (example 9), that must be cooled in order to be useful as a thermal conductive piece used in computers (see applications, translation, p. 1). 
As far as the amounts liquid reactive medium, Kinoshita does not explicitly state 25 to 400 parts per 100 parts of the powder composition. However, Kinoshita teaches that the ultimate resin composition ranges from 75:25 to 35:65 as a volume ratio of inorganic particles to resin in the finished product, in this range so as to obtain high heat conductivity, while still having ease of production (translation, p. 5). Given that boron nitride as a density of approximately 2.2 g/m3 (as evidenced by Chung, para. 0120), and resins, such as polycarbonate, have a lower density on the order of 1.2 g/m3 (see Dean, p. 90, showing polycarbonate at approximately 1.1-1.2), it is calculated that Kinoshita suggests a weight ratio of particles to resin of approximately 84/16 to 49/51. As an example, example 9 teaches adding resin to obtain a boron nitride/polycarbonate resin ratio of 45/55 by volume, or 60/40 by weight. Given the original ratio of the boron nitride/polycarbonate powder of example 6 of 75/25, it is calculated that approximately 25 parts of resin per 100 parts of the powder were added to form a resin composite, which is within the recited range. As such, the addition of the recited amount of additional components is an obvious modification of the method of Kinoshita.
Kinoshita teaches molding compositions and molded articles having high thermal conductivity as required by claims 52 and 57. Specifically, example 9 teaches an article having thermal conductivity of 3.1 W/mK, which is within the recited range, thus a high thermal conductive component. As such, while Kinoshita does not discuss thermal conductive infinite cluster, the fact that Kinoshita teaches the same materials in the same relative amounts as recited, and having the same thermal conductivity, suggests that a thermal conductive infinite cluster is present, and that the percolation threshold is reached. Furthermore, while Kinoshita does not discuss phases, the fact that Kinoshita teaches mixing a powder that is rich in boron nitride (graphite like particles) with resin, then mixing with resins having no such particles, made in the same manner, suggests that the product has filler rich phases and non-thermal conductive filler rich phases. 
As such, it would be an obvious modification of the molding material an article of Kinoshita, to mix the thermoplastic-thermal conductive filler powder with a reactive resin, including in the recited amounts, so as to obtain a material with the same properties as recited.
	As to claim 33, Kinoshita discusses milling using nylon beads (example 6).
	As to claim 34, Kinoshita exemplifies polycarbonate, an aromatic resin (example 6). More broadly, at translation, p. 3, Kinoshita teaches numerous thermoplastics, including other aromatic resins.
	As to claim 35, Kinoshita exemplifies polycarbonate resin (example 6). Kinoshita teaches the other listed resins at translation, p. 3.
	As to claim 36, Kinoshita does not state that the boron nitride used therein is hexagonal boron nitride having the recited thermal conductivity. Takagi teaches similar filled polymer matrices for thermal conductivity, and specifically teaches hexagonal boron nitride, which can provide thermal conductivity of 5 to 50 W/mK (para. 0077), which overlaps the recited range. As such, it would be an obvious modification to use the recited type of filler, to obtain thermal conductivity in the recited range.
	As to claim 38, Kinoshita does not discuss graphite as the filler. However, Takagi teaches that graphite as well as boron nitride can be used as a thermal conductive filler that is formed by milling with polymer, and teaches a thermal conductivity of 10 to 150 W/mK, which includes the recited range (Takagi, para. 0161). As such, it would be an obvious modification to use graphite as the filler, so as to obtain thermal conductivity, including within the recited range
	As to claim 49, Kinoshita does not discuss viscosity at the time of molding. However, this is construed as a product by process limitation, for which patentability is determined by the end product. Since the mixture of thermoplastic/boron nitride powder and resin are molded at melting temperature, it is presumed that the end molded product is the same as that produced at the recited viscosity.
	As to claim 50, Kinoshita does not discuss infinite clusters. However, Kinoshita teaches the use of powder particles in resin, where the powder is rich in thermal conductive particles. Given this, it is reasonable to conclude that that infinite cluster is based on phases containing high thermal conductive filler.
	As to claims 53 and 54, Kinoshita does not state the content of high thermal conductive filler rich phase. However, as discussed with respect to claim 52, since Kinoshita teaches the use of thermosetting resin and curing agent as required by claim 53, and a thermoplastic polymer of the powder composition as required by claim 54, it is reasonable to presume that the composition would contain filler rich phase containing high thermal conductive filler, and the reactive medium or thermoplastic polymer used in the powder composition.
As to claims 59 and 60, Kinoshita teaches high thermal conductive molded material, but does not discuss a molded article having two layers of the recited types. However, Takagi teaches similar high filler loaded thermal conductive material. Takagi further teaches a two layer structure of molded material from filled resin material having different thermal conductivity and surface electrical conductivity, the first layer having a thermal conductivity of 15 to 120 W/mK and surface electrical conductivity of 10 to 200 (ohm cm)-1, which overlap the recited ranges for one layer, and a second layer having thermal conductivity of 5 to 50 W/mK, which overlaps the recited range for the second layer and electrical conductivity of 10-11 (ohm cm)-1 or less (para. 0162), which is within the recited range for the second layer recited for claim 59. Takagi further teaches such layered structures can be formed from gradient materials having different filler concentrations as required by claim 60 (para. 0162). As such, structuring a thermal conductive material to have layers of differing thermal and electrical conductivity, including conductivities within the recited range, based on varying filler content is an obvious modification suggested by Takagi.
	As to claim 58, as an initial matter, Kinoshita teaches preparing an thermal conductive polymer composite, by grinding (pulverizing) particles such as boron nitride, which are among the examples of graphite like particles in applicant’s specification, and thus presumed to be graphite like particles, with thermoplastic resin (see example 6, grinding PCTP30 boron nitride with polycarbonate). Kinoshita teaches that the method fixes the polymer to the surface of the particles (translation, 3rd page). As such, while Kinoshita does not state that the particles are delaminated while maintaining average planar particle size, it is presumed to do so, being the same method of ball milling as used by applicant. Furthermore, Kinoshita prefers a method of not crushing particles (translation, p. 4).  Example 6 uses 4.8 parts of dry (therefore particulate, see also p. 2, describing grinding organic polymer particles with inorganic particles) thermoplastic polycarbonate and 15 parts of boron nitride, or approximately 25 parts of organic polymer and approximately 75 parts of graphite like particles. 
	Kinoshita teaches that a composite can be formed by mixing the formed composite material with a thermoplastic material, a thermosetting resin and curing agent. While Kinoshita does not state that the thermosetting resin is liquid, thus a liquid reactive medium, this is construed as a product by process limitation, for which patentability is determined by the end product. See MPEP 2113. Since Kinoshita suggests the ultimate product of a molded material, it is presumed that the end product is the same whether the medium in which the polymer/graphite like material composite is mixed is solid or liquid. Kinoshita teaches molding at a temperature at or above the melting temperature of the thermoplastic (see, e.g., examples 8 and 9, teaching press molding at melting temperatures). While Kinoshita does not teach molding pressure, Takagi teaches molding similar filled compositions at pressures of 5 to 1000 psi (Takagi, abstract), and as such, the use of pressures, including those in the recited range, is an obvious modification. 
Since Kinoshita suggests a thermosetting resin and curing agent, and the use of molding at high temperatures, it is presumed that the thermosetting resin is crosslinked under the same temperature conditions, being a thermosetting resin. Kinoshita does not state cooling and solidifying, but teaches a molded article, thus a slid body (example 9), that must be cooled in order to be useful as a thermal conductive piece used in computers (see applications, translation, p. 1). 
As far as the amounts liquid reactive medium, Kinoshita does not explicitly state 25 to 400 parts per 100 parts of the powder composition. However, Kinoshita teaches that the ultimate resin composition ranges from 75:25 to 35:65 as a volume ratio of inorganic particles to resin in the finished product, in this range so as to obtain high heat conductivity, while still having ease of production (translation, p. 5). Given that boron nitride as a density of approximately 2.2 g/m3 (as evidenced by Chung, para. 0120), and resins, such as polycarbonate, have a lower density on the order of 1.2 g/m3 (see Dean, p. 90, showing polycarbonate at approximately 1.1-1.2), it is calculated that Kinoshita suggests a weight ratio of particles to resin of approximately 84/16 to 49/51. As an example, example 9 teaches adding resin to obtain a boron nitride/polycarbonate resin ratio of 45/55 by volume, or 60/40 by weight. Given the original ratio of the boron nitride/polycarbonate powder of example 6 of 75/25, it is calculated that approximately 25 parts of resin per 100 parts of the powder were added to form a resin composite, which is within the recited range. As such, the addition of the recited amount of additional components is an obvious modification of the method of Kinoshita.
Kinoshita teaches molding compositions and molded articles having high thermal conductivity. Specifically, example 9 teaches an article having thermal conductivity of 3.1 W/mK, which is within the recited range, thus a high thermal conductive component. As such, while Kinoshita does not discuss thermal conductive infinite cluster, the fact that Kinoshita teaches the same materials in the same relative amounts as recited, and having the same thermal conductivity, suggests that a thermal conductive infinite cluster is present, and that the percolation threshold is reached. Furthermore, while Kinoshita does not discuss phases, the fact that Kinoshita teaches mixing a powder that is rich in boron nitride (graphite like particles) with resin, then mixing with resins having no such particles, made in the same manner, suggests that the product has filler rich phases and non-thermal conductive filler rich phases. 
As such, it would be an obvious modification of the molding material an article of Kinoshita, to mix the thermoplastic-thermal conductive filler powder with a reactive resin, including in the recited amounts, so as to obtain a thermally conductive composite material that is the same as that produced by the method incorporated in claim 58.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764